NOT FOR PUBLICATION                         FILED
                       UNITED STATES COURT OF APPEALS                     OCT 5 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 RODERIC MALCOLM SCHMIDT,                         No. 13-17653

                    Plaintiff-Appellant,          D.C. No. 5:13-cv-00986-EJD

   v.
                                                  MEMORANDUM*
 COLDWELL BANKER RESIDENTIAL
 BROKERAGE; et al.,

                    Defendants-Appellees,

 MARTIN A. SCHMIDT, Successor
 Trustee,

            Intervenor-Defendant-
            Appellee.

                      Appeal from the United States District Court
                        for the Northern District of California
                      Edward J. Davila, District Judge, Presiding

                            Submitted September 27, 2016**

Before:         TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
   Roderic Malcolm Schmidt appeals pro se from the district court’s order denying

his motion to reopen his diversity action following the dismissal of his

claims pursuant to a settlement agreement. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Sch. Dist. No. 1J, Multnomah Cty.,

Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

   The district court did not abuse its discretion by denying plaintiff’s motion to

reopen the case because plaintiff failed to demonstrate any grounds for such relief.

See id. at 1262-63 (listing grounds warranting relief from judgment under Fed. R.

Civ. P. 59(e) and 60(b)).

   We lack jurisdiction to consider the district court’s order denying plaintiff’s

renewed motion to reopen the case because plaintiff’s amended notice of appeal

was untimely. See Fed. R. App. P. 4(a)(4)(B)(ii); Whitaker v. Garcetti, 486 F.3d

572, 585 (9th Cir. 2007).

   All pending motions and requests are denied.

   AFFIRMED.




                                          2                                    13-17653